DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2022.
The Applicant elects the invention of group I with traverse with respect to Group I and II. The Applicant’s arguments are convincing and the restriction requirement of claims 1-19 has been withdrawn.
Claims 1-19 remain pending.
Claim 20 has been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 and 11/11/2021 was filed before the mailing date of the present office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “solid output shaft” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim 10 recites “a solid output shaft” in line 2. The drawings provided by the Applicant, as well as the specification, fail to show what is considered to be the “solid output shaft”. 



Claim Objections
Claims 2-10 and 12-19 are objected to because of the following informalities:  Claims 2-10 and 12-19 all recite “of Claim” which should be changed to “of claim” having all lower-case letters.  MPEP requires that each claim begins with a capital letter and ends with a period. See MPEP 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-6, 9-10, 12-13, 15-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “liquid” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the gas entertained” in line 3; it is unclear whether this is the same “gas pressurized” in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the liquid” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “liquid” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “liquid” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “return flow of liquid” in lines 2 and 3. It is unclear whether this is the same return flow of the liquid of claim 8 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “liquid” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “liquid” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the gas entertained” in line 3; it is unclear whether this is the same “gas pressurized” in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the liquid” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “liquid” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “liquid” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “return flow of liquid” in lines 2 and 3. It is unclear whether this is the same return flow of the liquid of claim 8 or not. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20160213826 granted to Tanner et al. (hereinafter “Tanner”) in view of US Pat No. 5964694A issued to Siess et al. (hereinafter “Siess”).
Regarding claim 1, Tanner discloses a catheter pump system (para 0054, figs 2-3, “catheter pump 100A”) comprising: a catheter assembly (para 0054, fig 3, “catheter body 120A”); and a motor assembly (para 0054, figs 2-3, “motor assembly 1”) coupled to the catheter assembly (fig. 3 showing motor assembly being coupled to the catheter, para 0054, specifically midway in the paragraph, “a distal chamber 5 within which the proximal portion 56 of the catheter body 120A is disposed”), the motor assembly including: a rotor (para 0054 “The motor assembly 1 can include … a rotor 15 disposed radially within the stator assembly 2 (FIG. 3)”); a shaft assembly coupled to the rotor and extending distally of the rotor (para 0055 “The rotor 15 can be secured to an output shaft 13” para 0056 “output shaft 13 (which is secured to the rotor 15) can be mechanically coupled with the proximal end portion of a drive shaft 16.”) at least partially within the catheter assembly (para 0056 “output shaft 13 (which is secured to the rotor 15) can be mechanically coupled with the proximal end portion of a drive shaft 16. The drive shaft 16 extends distally through an internal lumen of the catheter body 120A”); and a flow diverter disposed about the rotor and spaced apart from the rotor by a gap to define a rotor chamber between the flow diverter and the rotor (para 0054 “the flow diverter 3 is at least partially disposed radially between the stator assembly 2 and the rotor 15”), wherein the rotor chamber is configured to [filling the rotor chamber with a gas pressurized to a gas pressure] to facilitate sealing the rotor chamber (para 0054 “The flow diverter 3 can be fluidly sealed about the rotor 15”, it is noted that “to facilitate sealing the rotor chamber” is considered to be a consequence of providing the gas within the chamber, and therefore making this language a nonfunctional language, which does not hold any patentable weight). Tanner fails to explicitly disclose filling the rotor chamber with a gas pressurized to a gas pressure.
Siess teaches a similar cardiac blood flow assistance system having a motor having a stator and rotor 26 and dimensioned to provide an air gap therebetween. Siess teaches to fill the rotor chamber with a gas pressurized to a gas pressure (Col. 7, lines 27-30 “desirable to fill the void space within the drive unit with a gas”) since this would eliminate using liquids which impose drag (Col. 7, line 26). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Tanner with the teachings of Siess to provide filling the spaces with a pressurized gas since doing so would provide the predictable result of avoiding the drag imposed by liquids. 

Regarding claim 2, Tanner as modified by Siess (hereinafter “modified Tanner”) renders the catheter pump system of Claim 1 obvious as recited hereinabove, Siess teaches wherein the gas pressure within the rotor chamber is greater than a fluid pressure of a return flow of liquid received from the catheter assembly (Col. 3, lines 40-44 “By additionally pressurizing the biocompatible fluid contained within the drive unit to a level that exceeds the exterior pressure that is expected to be encountered during its operation, fluid incursion into the drive unit is effectively prevented”).  

Regarding claim 3, modified Tanner renders the catheter pump system of Claim 1 obvious as recited hereinabove, Tanner discloses wherein the catheter assembly includes a vent located distally of the flow diverter, wherein the vent is configured to release at least a portion of the gas entrained in an initial flow of the liquid (Para 0044, specifically the last few lines, “The gas permeable membrane can permit air to escape from the primer housing 1401 during priming”).  

Regarding claim 4, modified Tanner renders the catheter pump system of Claim 1 obvious as recited hereinabove, Siess teaches wherein the gas pressure within the rotor chamber is configured to be less than a blood pressure of a patient receiving the catheter pump system within a blood flow lumen of the patient (Col. 3, lines 32-34, “the interior of the device is sealed at a pressure that is somewhat lower than the pressure that the surrounding pumped fluid is expected to exert on the drive unit. As a result, any leakage that may occur would result in the less onerous alternative of fluid incursion into the drive unit rather than fluid leakage into the patient.”).  

Regarding claim 6, modified Tanner renders the catheter pump system of Claim 1 obvious as recited hereinabove, Tanner discloses wherein the shaft assembly comprises an output shaft (para 0055 “output shaft”) that defines an output shaft lumen (para 0056 “lumen 55”), and wherein the flow diverter is further configured to channel at least a first portion of a return flow of liquid received from the catheter assembly through the output shaft lumen to cool the motor assembly (figs 4A-4B, para 0063 “a second portion 17B of the fluid can pass proximally through the motor assembly 1 through the lumen 55 of the output shaft 13”).  

Regarding claim 7, modified Tanner renders the catheter pump system of Claim 6 obvious as recited hereinabove, Tanner discloses wherein at least a portion of the output shaft is fluid permeable, whereby at least some of the first portion of the return flow passing through the output shaft is capable of passing from the output shaft into the rotor chamber (para 0056 “The braided drive shaft 16 or cable can be permeable to liquid such that supply fluid or waste fluid can flow from outside the drive shaft 16 to within the internal lumen of the drive shaft 16 (and vice versa).”; also see para 0056 “output shaft 13 (which is secured to the rotor 15) can be mechanically coupled with the proximal end portion of a drive shaft 16. The drive shaft 16 extends distally through an internal lumen of the catheter body 120A”).  

Regarding claim 8, modified Tanner renders the catheter pump system of Claim 6 obvious as recited hereinabove, Tanner discloses wherein the motor assembly further comprises a bypass channel coupled to the motor assembly at a position distal of the rotor, wherein the bypass channel is configured to receive and channel at least a second portion of the return flow of the liquid proximally away from the motor assembly (para 0064 “a third portion 17C of the fluid can be shunted around the rotor 15 and stator assembly 2 along a second fluid pathway or channel.”, Fig. 4B).  

Regarding claim 9, modified Tanner renders the catheter pump system of Claim 8 obvious as recited hereinabove, Tanner discloses further comprising a pump configured to control a volume of the first portion of the return flow of liquid through the output shaft lumen and the second portion of the return flow of liquid through the bypass channel (para 0034 “The console 122 directs the operation of the motor 1 and an infusion system that supplies a flow of fluid in the pump 100A”; and paras 0047 and 0066 discussing that fluid can be any suitable flow rate and providing various flow rates, therefore, the examiner understands that the volume of the flows can be controlled by a pump which is controlled by the console; also see para 0067 “the console 122 can be configured to change the amount of the third fluid portion 17C flowing along the second fluid pathway before and/or during a treatment procedure to adjust the volume of fluid that is diverted from the inner lumen 58 around the motor assembly 1”).

Regarding claim 10, modified Tanner renders the catheter pump system of Claim 1 obvious as recited hereinabove, Tanner discloses wherein the shaft assembly comprises a solid output shaft that does not include a flow lumen configured to receive a return flow of liquid from the catheter assembly (para 0072 “A sleeve 21”; it is noted that the claim does not specify what the solid output shaft is and what it does. The claim only requires that the solid output shaft to not include a flow lumen).  

Regarding claim 11, Tanner discloses a motor assembly (para 0054, figs 2-3, “motor assembly 1”)  for use in a catheter pump system (para 0054, figs 2-3, “catheter pump 100A”), the motor assembly comprising: a rotor (para 0054 “The motor assembly 1 can include … a rotor 15 disposed radially within the stator assembly 2 (FIG. 3)”); a shaft assembly coupled to the rotor and extending distally of the rotor (para 0055 “The rotor 15 can be secured to an output shaft 13” para 0056 “output shaft 13 (which is secured to the rotor 15) can be mechanically coupled with the proximal end portion of a drive shaft 16.”) ; and a flow diverter disposed about the rotor and spaced apart from the rotor by a gap to define a rotor chamber between the flow diverter and the rotor  (para 0054 “the flow diverter 3 is at least partially disposed radially between the stator assembly 2 and the rotor 15”), wherein the rotor chamber is configured to [be filled with a gas pressurized to a gas pressure] to facilitate sealing the rotor chamber (para 0054 “The flow diverter 3 can be fluidly sealed about the rotor 15”, it is noted that “to facilitate sealing the rotor chamber” is considered to be a consequence of providing the gas within the chamber, and therefore making this language a nonfunctional language, which would not hold any patentable weight). Tanner fails to explicitly disclose filling the rotor chamber with a gas pressurized to a gas pressure. Siess teaches a similar cardiac blood flow assistance system having a motor having a stator and rotor 26 and dimensioned to provide an air gap therebetween. Siess teaches to fill the rotor chamber with a gas pressurized to a gas pressure (Col. 7, lines 27-30 “desirable to fill the void space within the drive unit with a gas”) since this would eliminate using liquids which impose drag (Col. 7, line 26). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Tanner with the teachings of Siess to provide filling the spaces with a pressurized gas since doing so would provide the predictable result of avoiding the drag imposed by liquids. 

Regarding claim 12, modified Tanner renders the motor assembly of Claim 11 obvious as recited hereinabove, Siess teaches wherein the gas pressure within the rotor chamber is greater than a fluid pressure of a return flow of liquid received from a catheter assembly (Col. 3, lines 40-44 “By additionally pressurizing the biocompatible fluid contained within the drive unit to a level that exceeds the exterior pressure that is expected to be encountered during its operation, fluid incursion into the drive unit is effectively prevented”).  

Regarding claim 13, modified Tanner renders the motor assembly of Claim 11 obvious as recited hereinabove, Tanner discloses wherein the motor assembly includes a bleed valve configured to release at least a portion of the gas entrained in an initial flow of the liquid  (Para 0044, specifically the last few lines, “The gas permeable membrane can permit air to escape from the primer housing 1401 during priming”).  

Regarding claim 14, modified Tanner renders the motor assembly of Claim 11 obvious as recited hereinabove, Siess teaches wherein the gas pressure within the rotor chamber is configured to be less than a blood pressure of a patient receiving the catheter pump system within a blood flow lumen of the patient (Col. 3, lines 32-34, “the interior of the device is sealed at a pressure that is somewhat lower than the pressure that the surrounding pumped fluid is expected to exert on the drive unit. As a result, any leakage that may occur would result in the less onerous alternative of fluid incursion into the drive unit rather than fluid leakage into the patient.”).

Regarding claim 16, modified Tanner renders the motor assembly of Claim 11 obvious as recited hereinabove, Tanner discloses wherein the shaft assembly comprises an output shaft (para 0055 “output shaft”) that defines an output shaft lumen  (para 0056 “lumen 55”), and wherein the flow diverter is further configured to channel at least a first portion of a return flow of liquid received from a catheter assembly through the output shaft lumen to cool the motor assembly (figs 4A-4B, para 0063 “a second portion 17B of the fluid can pass proximally through the motor assembly 1 through the lumen 55 of the output shaft 13”).   

Regarding claim 17, modified Tanner renders the motor assembly of Claim 16 obvious as recited hereinabove, Tanner discloses wherein at least a portion of the output shaft is fluid permeable, whereby at least some of the first portion of the return flow passing through the output shaft is capable of passing from the output shaft into the rotor chamber  (para 0056 “The braided drive shaft 16 or cable can be permeable to liquid such that supply fluid or waste fluid can flow from outside the drive shaft 16 to within the internal lumen of the drive shaft 16 (and vice versa).”; also see para 0056 “output shaft 13 (which is secured to the rotor 15) can be mechanically coupled with the proximal end portion of a drive shaft 16. The drive shaft 16 extends distally through an internal lumen of the catheter body 120A”).  

Regarding claim 18, modified Tanner renders the motor assembly of Claim 16 obvious as recited hereinabove, Tanner discloses wherein the motor assembly further comprises a bypass channel coupled to the motor assembly at a position distal of the rotor, wherein the bypass channel is configured to receive and channel at least a second portion of the return flow of the liquid proximally away from the motor assembly (para 0064 “a third portion 17C of the fluid can be shunted around the rotor 15 and stator assembly 2 along a second fluid pathway or channel.”, Fig. 4B).  

Regarding claim 19, modified Tanner renders the motor assembly of Claim 18 obvious as recited hereinabove, Tanner discloses further comprising a pump configured to control a volume of the first portion of the return flow of liquid through the output shaft lumen and the second portion of the return flow of liquid through the bypass channel (para 0034 “The console 122 directs the operation of the motor 1 and an infusion system that supplies a flow of fluid in the pump 100A”; and paras 0047 and 0066 discussing that fluid can be any suitable flow rate and providing various flow rates, therefore, the examiner understands that the volume of the flows can be controlled by a pump which is controlled by the console; also see para 0067 “the console 122 can be configured to change the amount of the third fluid portion 17C flowing along the second fluid pathway before and/or during a treatment procedure to adjust the volume of fluid that is diverted from the inner lumen 58 around the motor assembly 1”).  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending application no. 15/654,451 Although the claims at issue are not identical, they are not patentably distinct from each other. The 02/28/2022 claim set is copending application no 15/654451 is referenced in this double patenting rejection.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in face been patented. 
With regard to claims 1 and 11 of the instant application, claim 1 of ‘451 discloses:
A catheter pump system (claim 1, line 1) comprising: a catheter assembly (claim 1, line 1); and a motor assembly coupled to the catheter assembly (claim 1, line 4), the motor assembly including: a rotor (claim 1, line 5); a shaft assembly coupled to the rotor and extending distally of the rotor at least partially within the catheter assembly (claim 1, line 6); and a flow diverter disposed about the rotor and spaced apart from the rotor by a gap to define a rotor chamber between the flow diverter and the rotor (claim 1, line 13), wherein the rotor chamber is configured to be filled with a gas pressurized to a gas pressure to facilitate sealing the rotor chamber (claim 1, lines 7 and 9).  

With regard to claims 2 and 12 of the instant application, claim 9 of ‘451 discloses:
wherein the gas pressure within the rotor chamber is greater than a fluid pressure of a return flow of liquid received from the catheter assembly (claim 9).  

Allowable Subject Matter
Claims 5 and 15 include subject matter that would have been allowable if the claims were rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, claims 5 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792